DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 04/15/2020 and 11/22/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  In claim 13, the limitation “drilling the bore into a femur” fails to comply with the written description requirement.  There is no mention of “drilling the bore into a femur” in the specification and so one skilled in the art would not be convinced that the inventors had possession of the claimed invention at the time the application was filed.  In claims 14-15, the limitation “wherein inserting the bone implant into the bore comprises inserting the bone implant into the bore so that a distal end of the bone implant is at a depth of the bore” either “greater than a length of the bone implant” or “substantially equal to a length of the bone implant” fails to comply with the written description requirement.  There is no mention of these limitations in the specification and so one skilled in the art would not be convinced that the inventors had possession of the claimed invention at the time the application was filed.  In claim 16, the limitation “drilling a counter bore into the bone along the axis; and threading a proximal end of the bone implant into the counter bore” fails to comply with the written description requirement.  There is no mention of “drilling a counter bore” or “threading a proximal end” in the specification and so one skilled in the art would not be convinced that the inventors had possession of the claimed invention at the time the application was filed.  In claim 17, the limitation “pounding the implant into the bone” fails to comply with the written description requirement.  There is no mention of “pounding the implant into the bone” in the specification and so one skilled in the art would not be convinced that the inventors had possession of the claimed invention at the time the application was filed.
Therefore, claims 13-17 are rejected under 35 U.S.C 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially equal" in claim 15 is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “substantially equal” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term “the plate” renders claim 20 (line 2) indefinite.  Claim 18 explains that either a rod or a plate can be provided.  So, in the event that a rod is provided in claim 18, “the plate” would be referring to a component that is not provided for/introduced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-10, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Attawia, et al. (U.S PGPub No. 2007/0073300) (cited on IDS).
Regarding claim 1, Attawia teaches a method of treating a bone (paragraph [0010] – The present inventors have developed methods and devices for enhancing the integration of pedicle screws into vertebrae), the method comprising: (Figure 2, element 21) implanting a bone implant into the bone of a subject (paragraph [0010] – pedicle screws in the vertebrae; paragraphs [0036]-[0039]), (Figure 2, element 35 – red light LED, i.e., light source) the implant having a light source (paragraph [0042]); (Figure 2, elements 35 and 39) emitting light with the light source to at least one of stimulate bone growth or reduce bone loss (paragraphs [0035] – The red light exits the screw and irradiates the adjacent cancellous bone, thereby stimulating bone repair and osteointegration of the implant; [0044]-[0045] – the rod of red light transmitting material may be inserted so that red light can be shined upon the proximal end portion of the screw and delivered through the red light transmitting rod and through holes to the cancellous regions surrounding the screw).
Therefore, claim 1 is unpatentable over Attawia, et al.

Regarding claim 2, Attawia teaches the method of claim 1, as indicated hereinabove.  Attawia also teaches the limitation of instant claim 2, that is wherein the light has a wavelength in the range from about 600 nanometers to about 950 nanometers (paragraph [0110]).
Therefore, claim 2 is unpatentable over Attawia, et al.

Regarding claim 4, Attawia teaches the method of claim 1, as indicated hereinabove.  Attawia also teaches the limitation of instant claim 4, that is wherein the method is further comprising penetrating the bone with the light to a depth into the bone in order to at least one of decrease osteoblast apoptosis in the bone or promote cell proliferation in the bone (paragraphs [0003] and [0035] – the red light exists the screw and irradiates the adjacent cancellous bone, thereby stimulating bone repair and osteointegration of the implant, i.e., promote cell proliferation).
Therefore, claim 4 is unpatentable over Attawia, et al.

Regarding claim 5, Attawia teaches the method of claim 1, as indicated hereinabove.  Attawia also teaches the limitation of instant claim 5, that is wherein (Figure 2, element 37 – Rf antenna) the bone implant includes a power source operatively coupled to the light (paragraph [0043]), (Figure 2, element 37) the power source configured to provide power to the light source (paragraph [0043] – the Rf antenna for receiving Rf energy positioned upon the proximal smooth portion of the screw and electrically connected to the red light LED).
Therefore, claim 5 is unpatentable over Attawia, et al.

Regarding claim 6, Attawia teaches the method of claim 1, as indicated hereinabove.  Attawia also teaches the limitations of instant claim 6, that is wherein (Figure 11, elements 234 – LED, i.e., light source, 301 – RF coils, 303 – control circuitry, e.g., electrical communication) the bone implant includes a first induction coil in electrical communication with the light source (paragraph [0108]), and (Figure 11, element 301 – RF coils) further comprising electrically exciting a second induction coil (paragraph [0108] – there are multiple RF coils), thereby (Figure 11, elements 234, 303, and 305 – battery) electrically exciting the first induction coil to provide power to the light source (paragraph [0108]).
Therefore, claim 6 is unpatentable over Attawia, et al.

Regarding claim 8, Attawia teaches the method of claim 1, as indicated hereinabove.  Attawia also teaches the limitations of instant claim 8, that is wherein emitting light with the light source occurs over a first duration, and further comprising repeating emitting light with the light source for a second duration (paragraph [0113] – The therapeutic dose of red light is provided on approximately a daily basis, preferably no more than 3 times a day, more preferably no more than twice a day, e.g., for a first duration and a second duration).
Therefore, claim 8 is unpatentable over Attawia, et al.

Regarding claim 9, Attawia teaches the method of claim 8, as indicated hereinabove.  Attawia also teaches the limitations of instant claim 9, that is wherein the first duration occurs during a first day and the second duration occurs during a second day (paragraph [0113] – the therapeutic dose of red light is provided on approximately a daily basis, preferably no more than 3 times a day, more preferably no more than twice a day, more preferably once a day, e.g., there can be a first duration on a first day and a second duration on a second day).
Therefore, claim 9 is unpatentable over Attawia, et al.

Regarding claim 10, Attawia teaches the method of claim 1, as indicated hereinabove.  Attawia also teaches the limitation of instant claim 10, that is wherein (Figure 2, element 23 – pedicle screw, i.e., first fastener) implanting a bone implant into the bone of a subject includes fastening the bone implant to the bone of the subject with a first fastener (paragraphs [0017] and [0036]-[0037] – The Applicant’s specification explains that the first fastener can be a screw (paragraph [0023]) and it secures the bone implant to the bone (paragraph [0005])).
Therefore, claim 10 is unpatentable over Attawia, et al.

Regarding claim 18, Attawia teaches a method for forming a bone implant (abstract, paragraph [0010] – The present inventors have developed methods and devices for enhancing the integration of pedicle screws into vertebrae), the method comprising: (Figure 1, elements 1, 3) providing at least one of a rod or a plate (paragraphs [0027]-[0031] – the red light implant comprising a pedicle screw having a proximal end portion for receiving a rod or other static dynamic fixation device such as a plate or tether); (Figure 1, element 15; Figure 2, element 35 – red light LED, i.e., light source) coupling a light source to the at least one of the rod or the plate to form the bone implant (paragraphs [0032] and [0042] – The Examiner notes that the instant specification explains that “coupled” is used broadly and encompasses both direct and indirect mountings, connections, supports, and couplings (paragraph [0018])).
	Therefore, claim 18 is unpatentable over Attawia, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Attawia, et al. (U.S PGPub No. 2007/0073300) (cited on IDS).
Regarding claim 3, Attawia teaches the method of claim 1, as indicated hereinabove.  Attawia also teaches the limitation of instant claim 3, that is wherein emitting light with the light source occurs during a first day (paragraph [0113] – the therapeutic dose of red light is provided on approximately a daily basis).  Attawia does not specifically teach the limitation of instant claim 3, that is wherein the total emission of light during the first day sums to a power value, the power value being in a range between four Joules and six Joules.
Attawia does teach that the light source is situated to irradiate adjacent tissue with between about 0.02 J/cm2 and 200 J/cm2 energy (paragraph [0111]).  Attawia also teaches that in some embodiments, the light source is situated to irradiate adjacent tissue between about 0.2 J/cm2 and 50 J/cm2 energy, more preferably between about 1 J/cm2 and 10 J/cm2 energy (paragraph [0111]).  Attawia also teaches that in some embodiments, the light source is situated to produce an energy intensity of between 0.1 watts/cm2 and 10 watts/cm2 (paragraph [0111]). In some embodiments, the light source is situated to produce about 1 milliwatt/cm2 (paragraph [0111]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Attawia to arrive at the claim limitations of instant claim 3.  One of ordinary skill in the art would have recognized that Attawia teaches a wide range of applied energy and power to the irradiated adjacent tissue of the bone implant.  One of ordinary skill in the art would recognize that the watt unit is equivalent to [J/s] and so the amount of power delivered during a first day could be determined.  One of ordinary skill in the art would also recognize that these values would vary based on the size of the implant and the bone being treated.  One of ordinary skill in the art would have also recognized that Attawia contemplates the daily therapeutic dose (see paragraph [0113]).  Although Attawia does not specifically teach the claimed power value for a first day, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the irradiation levels and energy intensity levels to arrive at the power value being in a range between four Joules and six Joules, as doing so would be a matter of adjusting or optimizing parameters of the bone implant through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).
Therefore, claim 3 is unpatentable over Attawia.

Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Attawia, et al. (U.S PGPub No. 2007/0073300) (cited on IDS) in view of Balckwell, et al. (U.S PGPub No. 2012/0109304) (cited on IDS).

Regarding claim 7, Attawia teaches the method of claim 1, as indicated hereinabove.  Attawia does not teach the limitations of instant claim 7, that is wherein the bone implant includes a second light source, and further comprising emitting light with the second light source to at least one of stimulate bone growth or reduce bone loss.
Balckwell teaches a medical implant for delivering photodynamic therapy (abstract).  Balckwell teaches (Figure 1, elements 100 and 110) that the medical implant can include a vertebral interbody device (paragraph [0111]).  Balckwell teaches (Figures 1 and 2, elements 200 and 210) that embodiments of a medical device configured to treat tissue adjacent to the medical device may include an array of two or more light emission areas to direct light away from the medical device (paragraph [0036]).  Balckwell teaches (Figures 1 and 2, elements 200 and 210) that each of the light emission areas may be separately controlled to provide for application of light in particular locations and for particular amounts of time (paragraph [0036]).  Balckwell teaches that the present invention relates to medical implants that alone, or in combination with other components, is configured to activate a therapeutic substance by light emission (paragraph [0001]).  Balckwell teaches that the therapeutic substance may comprise bone growth promoting substances (paragraph [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the multiple light sources of Balckwell’s medical implant into Attawia’s method of treating bones with a bone implant having a light source.  One of ordinary skill in the art would recognize that both Attawia’s and Balckwell’s inventions are directed towards medical implants that promote bone growth and aid in providing therapeutic benefits to bones during treatment.  One of ordinary skill in the art would have found it obvious to modify Attawia’s invention to implement multiple light sources in order to incorporate the option of providing an altered amount or type of light to one area of bone as opposed to another area (see Balckwell’s paragraph [0036]).  One of ordinary skill in the art would find it reasonable to implement such a feature, as Attawia already teaches features of altering the energy and power provided to the bone being treated (see Attawia’s paragraph [0111]).  
Therefore, claim 7 is unpatentable over Attawia and Balckwell.

Regarding claim 19, Attawia teaches the method of claim 18, as indicated hereinabove.  Attawia does not teach the limitation of instant claim 19, that is wherein the method is further comprising coupling a second light source to the at least one of the rod or the plate.
Balckwell teaches a medical implant for delivering photodynamic therapy (abstract).  Balckwell teaches (Figure 1, elements 100 and 110) that the medical implant can include a vertebral interbody device (paragraph [0111]).  Balckwell teaches (Figures 1 and 2, elements 200 and 210) that embodiments of a medical device configured to treat tissue adjacent to the medical device may include an array of two or more light emission areas to direct light away from the medical device (paragraph [0036]).  Balckwell teaches (Figures 1 and 2, elements 200 and 210) that each of the light emission areas may be separately controlled to provide for application of light in particular locations and for particular amounts of time (paragraph [0036]).  Balckwell teaches that the present invention relates to medical implants that alone, or in combination with other components, is configured to activate a therapeutic substance by light emission (paragraph [0001]).  Balckwell teaches that the therapeutic substance may comprise bone growth promoting substances (paragraph [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the multiple light sources of Balckwell’s medical implant into Attawia’s method of treating bones with a bone implant having a light source.  One of ordinary skill in the art would recognize that both Attawia’s and Balckwell’s inventions are directed towards medical implants that promote bone growth and aid in providing therapeutic benefits to bones during treatment.  One of ordinary skill in the art would have found it obvious to modify Attawia’s invention to implement multiple light sources in order to incorporate the option of providing an altered amount or type of light to one area of bone as opposed to another area (see Balckwell’s paragraph [0036]).  One of ordinary skill in the art would find it reasonable to implement such a feature, as Attawia already teaches features of altering the energy and power provided to the bone being treated (see Attawia’s paragraph [0111]).  
Therefore, claim 19 is unpatentable over Attawia and Balckwell.

Regarding claim 20, Attawia teaches the method of claim 18, as indicated hereinabove.  Attawia does not teach the limitation of instant claim 20, that is wherein the method is further comprising inserting the light source through an aperture of the plate to form the bone implant.
Balckwell teaches a medical implant for delivering photodynamic therapy (abstract).  Balckwell teaches (Figure 1, elements 100 and 110) that the medical implant can include a vertebral interbody device (paragraph [0111]).  Balckwell teaches (Figures 1 and 2, elements 200 and 210 – the arrays of lights form apertures in the medical device) that embodiments of a medical device configured to treat tissue adjacent to the medical device may include an array of two or more light emission areas to direct light away from the medical device (paragraph [0036]).  Balckwell teaches (Figures 1 and 2, elements 200 and 210) that each of the light emission areas may be separately controlled to provide for application of light in particular locations and for particular amounts of time (paragraph [0036]).  Balckwell teaches that the present invention relates to medical implants that alone, or in combination with other components, is configured to activate a therapeutic substance by light emission (paragraph [0001]).  Balckwell teaches that the therapeutic substance may comprise bone growth promoting substances (paragraph [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented apertures for light sources of Balckwell’s medical implant into Attawia’s method of treating bones with a bone implant having a light source.  One of ordinary skill in the art would recognize that both Attawia’s and Balckwell’s inventions are directed towards medical implants that promote bone growth and aid in providing therapeutic benefits to bones during treatment.  One of ordinary skill in the art would have found it obvious to modify Attawia’s invention to implement apertures for light sources in order to incorporate the option of providing a different type of light to multiple areas of bone (see Balckwell’s paragraph [0036]).  One of ordinary skill in the art would have also found it obvious to include the light sources through the aperture of the plate to form the bone implant in order to enclose the inside of the implant.  One of ordinary skill in the art would find it reasonable to implement such a feature, as Attawia already teaches features of altering the energy and power provided to the bone being treated (see Attawia’s paragraph [0111]).  One of ordinary skill in the art would have also recognized that Attawia teaches (Figure 2, element 32) through holes for transmitting red light to the cancellous bone regions (see paragraphs [0039]-[0041] and [0045]).  One of ordinary skill in the art would have found it obvious that Attawia’s invention could be modified to include the light sources in the througholes (i.e., apertures) in order to achieve a similar effect.  
Therefore, claim 20 is unpatentable over Attawia and Balckwell.

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gurtowski (U.S PGPub No. 2007/0270864) (cited on IDS) in view of Attawia, et al. (U.S PGPub No. 2007/0073300) (cited on IDS).  The article “hammers, screws and Intramedullary nails” by Collo is relied upon as supporting evidence (see attached).  
Regarding claim 11, Gurtowski teaches a method of surgically implanting a bone implant into a bone of a patient (abstract, paragraph [0010] – The present invention relates to methods of the placement of distal locking screws during the procedure of long bone intramedullary nailing), the method comprising: (Figures 2A and 2B, elements 24 – guide wire, 26 – reamer) positioning a guide wire along an axis passing through a bone (paragraph [0008]); (Figures 2A and 2B, elements 24 – guide wire, 26 – reamer, 28 – canal, i.e., bore) forming a bore in the bone along the axis based on a position of the guide wire (paragraph [0008] – An intramedullary guide wire having a reamer at its end is worked down the bone to clear the canal); (Figure 8, elements 28, 30, and 72) positioning a bone implant so that the guide wire extends through an aperture of the bone implant (paragraph [0062] – Following insertion of the cannulated intramedullary nail or rod over a conventional guide wire (not shown) placed in the canal, the guide wire is removed and the member of device for intramedullary transillumination is inserted), and (Figure 8, elements 20, 28, 30 – intramedullary rod, 70, and 72) inserting the bone implant into the bore (paragraph [0054] – The apparatus comprises a suitable light conduction device or member for insertion into the intramedullary rod, generally after intramedullary rod is positioned in canal of the bone).  Gurtowski does not teach the limitation of instant claim 11, that is wherein the bone implant including a light source to emit light to at least one of stimulate bone growth or reduce bone loss.
Attawia teaches a method of treating a bone (paragraph [0010] – The present inventors have developed methods and devices for enhancing the integration of pedicle screws into vertebrae), the method comprising: (Figure 2, element 21) implanting a bone implant into the bone of a subject (paragraph [0010] – pedicle screws in the vertebrae; paragraphs [0036]-[0039]), (Figure 2, element 35 – red light LED, i.e., light source) the implant having a light source (paragraph [0042]); (Figure 2, elements 35 and 39) emitting light with the light source to at least one of stimulate bone growth or reduce bone loss (paragraphs [0035] – The red light exits the screw and irradiates the adjacent cancellous bone, thereby stimulating bone repair and osteointegration of the implant; [0044]-[0045] – the rod of red light transmitting material may be inserted so that red light can be shined upon the proximal end portion of the screw and delivered through the red light transmitting rod and through holes to the cancellous regions surrounding the screw).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Attawia’s teaching of a light source to emit light to stimulate bone growth into Gurtowski’s method for surgically implanting a bone implant into a bone of a patient.  One of ordinary skill in the art would recognize that Gurtowski’s method uses a device having a light source emitting electromagnetic non-ionizing radiation in the infrared or visible portions of the electromagnetic spectrum (see paragraph [0027] of Gurtowski).  One of ordinary skill in the art would recognize that, although this light source is ultimately used to aid the surgeon in accurately drilling a hole through the bone and intramedullary nail, it would be possible for such a device to provide therapeutic benefits of stimulating bone growth.  One of ordinary skill in the art would recognize that Gurtowski’s recommendation of electromagnetic radiation in the infrared or visible portions overlaps with Attawia’s teaching of emitting light of 600-1000 nm (see paragraph [0110] of Attawia).  One of ordinary skill in the art would want to implement Attawia’s feature of stimulating bone growth because this would further contribute to the similar goal of healing the patient who is having the intramedullary rod (i.e., bone implant) implanted in their bone.  
Therefore, claim 11 is unpatentable over Gurtowski and Attawia, et al.

Regarding claim 12, Gurtowski, in view of Attawia, renders obvious the method of claim 11, as indicated hereinabove.  Attawia teaches the limitation of instant claim 12, that is wherein the method is further comprising (Figure 2, elements 35 – red LED, i.e., light source, 37 – Rf antenna) operatively coupling the light source to a power source (paragraph [0043] – the Rf antenna for receiving Rf energy positioned upon the proximal smooth portion of the screw and electrically connected to the red light LED).
	Therefore, claim 12 is unpatentable over Gurtowski and Attawia, et al.

Regarding claim 13, Gurtowski, in view of Attawia, renders obvious the method of claim 11, as indicated hereinabove.  Gurtowski further teaches the limitation of instant claim 13, that is wherein (Figure 1A, element 20) forming the bore in the bone along the axis based on the position of the guide wire comprises drilling the bore into a femur (paragraphs [0005] – intramedullary fixation of long bones, i.e., humerus, radius, ulna, femur, tibia, [0008]).
Therefore, claim 13 is unpatentable over Gurtowski and Attawia, et al.

Regarding claims 14 and 15, Gurtowski, in view of Attawia, renders obvious the method of claim 11, as indicated hereinabove.  Gurtowski does not specifically teach the limitation of instant claims 14 or 15, that is wherein inserting the bone implant into the bore comprises inserting the bone implant into the bore so that a distal end of the bone implant is at a depth of the bore greater than or substantially equal to a length of the bone implant.
However, Gurtowski teaches (Figures 5 and 8, elements 30 and 72 – intramedullary rod and member, i.e., bone implant) that the member can be of suitable length based o the choice of use for various lengths of intramedullary devices or rods suitable for various lengths for different bones, such as, for example humerus, radius, ulna, femur, tibia (paragraph [0054]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lengths of the bore and bone implants could be modified in Gurtowski’s invention to arrive at the claimed lengths and position of the bores and bone implants.  
Therefore, claims 14 and 15 are unpatentable over Gurtowski and Attawia, et al.

Regarding claim 17, Gurtowski, in view of Attawia, renders obvious the method of claim 11, as indicated hereinabove.  Neither Gurtowski nor Attawia teach the limitation of instant claim 17, that is wherein the method is further comprising pounding the implant into the bone.
	However, Collo teaches that once the femur has been properly drilled, an intramedullary rod is tapped into place.  Collo explains that this is done with a hammer that is used to push the rod down into the hollow medullary cavity (i.e., pounding the implant into the bone).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intramedullary rod (i.e., bone implant) would be inserted by pounding the implant into the bone, as using a hammer to insert the intramedullary rod is a common practice, as evidenced by Collo.  
	Therefore, claim 17 is unpatentable over Gurtowski, Attawia, et al., and Collo.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gurtowski (U.S PGPub No. 2007/0270864) (cited on IDS) and Attawia, et al. (U.S PGPub No. 2007/0073300) (cited on IDS), further in view of LeCronier, et al. (U.S PGPub No. 2013/0030436).
Regarding claim 16, Gurtowski, in view of Attawia, renders obvious the method of claim 11, as indicated hereinabove.  Neither Gurtowski nor Attawia teach the limitation of instant claim 16, that is wherein the method is further comprising: drilling a counter bore into the bone along the axis; and threading a proximal end of the bone implant into the counter bore.
LeCronier teaches an easily implantable and stable nail-fastener for skeletal fixation to treat bone fractures and to provide support to the long bones and a method for implanting the nail-fastener (paragraph [0004]).  LeCronier teaches an intramedullary nail for skeletal fixation of the type to which the subject invention pertains includes a threaded fastener extending through a compression transmission device to threadedly engage the nail (paragraph [0006]).  LeCronier teaches (Figures 16-21, elements 20 and 64) that the exterior surface of the intramedullary nail presents a counterbore surface (paragraph [0065]).  LeCronier teaches (Figure 16A, elements 54, 62, and 64) that the counterbore surface provides a flat surface to support the device bottom end of the compression transmission device and thus provides additional stability (paragraph [0066]).  LeCronier also teaches (Figure 16A, elements 54, 62, and 64) that when the counterbore surface is provided, a surgeon can quickly determine the proper placement of the compression transmission device and near cortex hole relative to the intramedullary nail (paragraph [0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined LeCronier’s teaching of a counterbore surface of an intramedullary nail with the modified bone implant method of Gurtowski and Attawia.  One of ordinary skill in the art would have found the step of introducing a counterbore surface as a common feature in screw-like implants.  Also, one of ordinary skill in the art would have desired a counterbore surface because it provides extra stability and aids the surgeon when inserting the threaded fastener.
Therefore, claim 16 is unpatentable over Gurtowski, Attawia, et al., and LeCronier, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  George (U.S PGPub No. 2018/0008836) teaches biocompatible scaffolds engineered to convey growth stimulatory light to cells.  Grupp, et al. (U.S PGPub No. 2004/0204647) teaches a medical implant system with an implant made of a composite material in which glass fibers are embedded.  Helevirta, et al. (U.S PGPub No. 2010/0217266) teaches an implant to be fastened to a tissue, a tool a kit and a method.  Gayer, et al. (U.S Patent No. 6,214,049) teaches devices and methods for inducing bone growth in skeletal areas supporting a prosthetic implant or in need of structural augmentation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792